Title: From Louisa Catherine Johnson Adams to George Washington Adams, 14 December 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 14 December 1824
				
				It is an age since I have written to you my Dear George in consequence of having no subject on which to write that could afford you any pleasure and the times are such that it is hazardous to note even the events of the hour—On Sunday Morn Messrs. de Bresson and Laborie quarrelled about a piece of Omlet at the breakfast Table and adjourned to the race ground to settle their dispute with Swords where it appears Mr. Laborie was wounded in the Shoulder—The indident incident is so ridiculous in its nature it is scarcely possible to help laughing at it but as an insolent outrage against the Laws of our Country it merits the Keenest reprehension—I think the President would be aright right if he was to insist on their quitting the Country—The want of a steady occupation is an evil which they cannot endure and the source of constant mischief—I have taken little or no notice of Laborie as I informed him on his arrival that I was disgusted with the ingratitude of his conduct to Mr. Petry. He has made many attempts to be admitted on the old footing but has constantly been refused—This Even’ I resume my parties and expect to be thronged with visitor’s who will come to see how I behave during the ordeal which we are going through—To what purpose we suffer this martyrdom time only can prove but I can conceive of no reward sufficiently great in the gratification of Ambition to pay for the waste of life enjoyment and comfort which must be sacrificed to attain it—Every prospect is at present envelloped in doubt uncertainty and intrigue—but I think the General seems to newtralize the feelings of the most violent and will therefore most probably be successful—I wish we could see you this Winter if only for a fortnight but I fear unless you could come immediately you cannot come at all to your affectionate Mother
				
					L C Adams
				
				
					Elizabeth is coming out quite a Belle—She is I hope too sweetly dispositioned to be spoilt by it—
				
			